— Appeal by the defendant, as limited by his motion, from a sentence of the *940Supreme Court, Kings County (Firetog, J.), imposed August 5, 2010, upon his plea of guilty, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
The defendant’s purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 265 [2011]; People v Billingslea, 6 NY3d 248, 254 [2006]) and, thus, does not preclude review of his excessive sentence claim (see People v Chenphang, 102 AD3d 884 [2013]). However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Eng, EJ., Dillon, Chambers and Austin, JJ., concur.